Exhibit 10.52

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS IS A SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) dated as
of October 15, 2003, by and between D. SCOTT CLEGG (“Employee”) and NOBEL
LEARNING COMMUNITIES, INC., a Delaware corporation with an address at 1615 West
Chester Pike, West Chester, PA 19382 (“NLCI”).

 

Background

 

WHEREAS, Employee is employed by NLCI in the capacity of Vice
Chairman/President/ Chief Operating Officer; and

 

WHEREAS, Employee has expressed his intent to resign as an employee of NLCI, and
NLCI has agreed to accept Employee’s resignation, on the terms and conditions
hereinafter provided; and

 

WHEREAS, the parties wish to conclude amicably any and all issues relating to
Employee’s employment and termination of employment with NLCI;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, IT IS HEREBY AGREED by and between Employee and NLCI as
follows:

 

1. Resignation as Employee and Termination of Employment Agreement.

 

(a) Effective as of the close of business on October 31, 2003 (the “Separation
Date”), Employee shall resign as NLCI’s Vice Chairman/President/Chief Operating
Officer. Such separation shall be irrevocable and final, and effective as of the
Separation Date, neither Employee, NLCI nor any of its parent corporations,
subsidiaries, affiliates or other related companies (collectively with NLCI, the
“NLCI Parties”), shall have any further obligation of any nature to the other,
except as specifically set forth in this Agreement. Employee and NLCI agree
that, except as provided to the contrary in Section 1(b), all prior agreements
between Employee and any NLCI Party including, without limitation, the March 1,
2002 Employment Agreement between Employee and NLCI (the “Employment
Agreement”), are hereby terminated effective as of the date of this Agreement,
and, except as set forth in Section 1(b), no provisions of any such agreements
shall hereafter survive, notwithstanding anything to the contrary set forth
therein.

 

(b) Notwithstanding anything to the contrary set forth in Section 1(a), Employee
and NLCI agree that the provisions of Sections 6, 9, 10.5, 10.6, 11 and 12 of
the Employment Agreement shall hereafter continue in full force and effect in
accordance with their terms.

 

2. Resignation as Director. Effective as of the date of this Agreement, Employee
hereby resigns his position(s), if any, as an officer or director of any of
NLCI’s subsidiaries, affiliates or other related companies, and of any committee
thereof; provided, however, that from the date of this Agreement through the
Salary Continuation Period (as that term is defined in



--------------------------------------------------------------------------------

Section 5(a)(i)), Employee shall continue to serve, as one of NLCI’s designees,
as an officer of Total Education Solutions, Inc., unless requested otherwise by
NLCI’s Chief Executive Officer. Provided that Employee has not resigned as a
director of Total Education Solutions, Inc. on or before the end of the Salary
Continuation Period, Employee shall be deemed to have resigned, with no further
action required, as a director of Total Education Solutions, Inc. and any
committees thereof, effective as of the last day of the Salary Continuation
Period

 

3. Scope of Duties During Transition Period.

 

(a) As used in this Agreement, the term “Transition Period” shall mean that
period of time commencing on the date of this Agreement, and continuing through
the Separation Date. During the Transition Period, Employee’s sole duty and
responsibility to NLCI shall be to serve as NLCI’s principal operating employee,
and in addition, to complete such tasks as shall be directed from time to time
by NLCI’s Chief Executive Officer or his designee(s) (the “Designated Tasks”).
Notwithstanding the foregoing, Employee acknowledges that, effective as of the
date of this Agreement, except as required in connection with his duties as
NLCI’s principal operating employee or in order to complete the Designated
Tasks, Employee no longer has the power or authority to bind any NLCI Party or
to assume or create any obligation or responsibility, express or implied, on the
part of any NLCI Party, or in the name of any NLCI Party, and Employee shall not
represent to any person or entity that Employee has such power or authority.

 

(b) NLCI acknowledges and agrees that, commencing on the date of this Agreement,
Employee will not be prohibited from seeking alternative employment, even where
such pursuit involves a portion of Employee’s business and professional time;
provided, that the foregoing activities do not interfere with the performance of
Employee’s duties during the Transition Period pursuant to Section 3(a); and
provided further, that such activities do not violate any of the provisions set
forth in Sections 1(b) or 10.

 

4. Compensation During Transition Period. During the Transition Period, as
Employee’s sole compensation and consideration for Employee’s services and
responsibilities as set forth in Section 3(a), NLCI will pay Employee, and
Employee will accept, only such compensation and benefits as are expressly
itemized in this Section 4:

 

(a) Base Salary. NLCI shall continue to pay Employee through the Separation
Date, based on Employee’s annual salary as of the date of this Agreement. Such
amount will be paid in accordance with NLCI’s normal bi-weekly payroll
practices.

 

(b) Car Allowance. NLCI shall pay to Employee a car allowance to cover all car
expenses, including gasoline, equivalent to the annual rate of $7,200, but pro
rated and payable only for the Transition Period (including any holidays
observed by NLCI for its employees generally). Such amount will be paid at such
intervals as NLCI pays any car allowances of its employees generally.

 

(c) Other Benefits. Employee shall be entitled to continue to participate in any
group health, group life insurance, hospital and medical plans maintained by
NLCI for its



--------------------------------------------------------------------------------

employees generally during the Transition Period, on the same basis that
Employee participated in the same as of the date of this Agreement.
Notwithstanding the foregoing, Employee acknowledges and agrees that, effective
as of the date of this Agreement, Employee shall cease to be covered by any
past, present or future severance or bonus plan of any NLCI Party (including,
without limitation, NLCI’s Senior Executive Severance Plan).

 

(d) Loan. During the Transition Period, NLCI will continue to forgive, on the
18th day of each month,  1/36 of the principal amount and associated interest of
the relocation allowance previously advanced by NLCI to Employee in the
principal amount of $35,000, as provided in the Employment Agreement.

 

5. Separation Arrangements.

 

(a) Salary Continuation.

 

(i) Subject to the provisions of Sections 5(a)(ii), and commencing on November
3, 2003, and ending on April 30, 2004, (the “Salary Continuation Period”), NLCI
will make severance payments to Employee in the form of continued salary, based
on Employee’s annual salary as of the date of this Agreement (the “Salary
Continuation”), but pro rated and payable only for such six-month period. The
Salary Continuation shall be paid in accordance with NLCI’s normal bi-weekly
payroll practices, beginning with the first payroll period occurring on or after
November 3, 2003.

 

(ii) Until such time, if at all, that Employee informs NLCI, pursuant to Section
5(b), that Employee no longer needs or desires Employee’s health insurance
coverage to continue, Employee hereby authorizes NLCI to deduct from the amount
set forth in Section 5(a)(i) such amount (as determined by NLCI) that would have
been deducted from Employee’s salary (had Employee still been employed by NLCI
on such date) to continue Employee’s coverage on the same basis had Employee’s
employment continued beyond the Separation Date. This amount will be changed as
necessary if the premium charged by the insurance company changes.

 

(b) Medical Coverage. NLCI will continue to cover Employee under the policies
included in NLCI’s group health insurance program from the Separation Date
through April 30, 2004 on the same basis that it would have covered Employee had
Employee’s employment continued beyond the Separation Date (provided, however,
that such obligation shall cease at such time, if at all, that Employee informs
NLCI, in Employee’s discretion, that Employee no longer needs or desires such
health insurance coverage to continue). Provided that Employee has not
previously informed NLCI that Employee no longer needs or desires such health
insurance coverage to continue, effective on April 30, 2004, Employee will be
afforded the opportunity, at Employee’s own expense, to convert such group
health insurance coverage per normal COBRA conversion privileges.

 

(c) Vesting of Options. NLCI previously granted to Employee, in connection with
Employee’s employment with NLCI, options to purchase an aggregate of 65,000
shares of NLCI common stock. Such options were subject to a three-year vesting
schedule, with one-third



--------------------------------------------------------------------------------

of the shares subject to such options becoming exercisable on each of March 1,
2003, 2004 and 2005, if the conditions set forth in the related stock option
agreement were then satisfied. NLCI and Employee each hereby confirm their
understanding that, effective upon the expiration of the Salary Continuation
Period, Employee’s options to purchase up to 43,333 shares of NLCI common stock
will be fully vested, at an exercise price of $5.85, and Employee will have
until July 29, 2004 to exercise such options.

 

(d) Unused Vacation Time. On the Separation Date, NLCI will pay to Employee, as
a lump sum, the amount of $6,538.47, representing the number of days of vacation
accrued but not used by Employee as of Separation Date (which is agreed to be
8.5 days), multiplied by Employee’s prorated daily salary. It is agreed that the
Employee will not take any vacation time during the Transition Period.

 

(e) Loan Forgiveness. During the Salary Continuation Period, NLCI will continue
to forgive, on the 18th day of each month, 1/36 of the principal amount and
associated interest of the relocation allowance previously advanced by NLCI to
Employee in the principal amount of $35,000, as provided in the Employment
Agreement.

 

6. Withholding; Taxation. The amounts paid to Employee under Section 5 are
taxable to Employee as wages, and NLCI will deduct appropriate federal and state
taxes and will reflect the amounts in the Form W-2 issued to Employee. Any and
all federal, state and local income, employment or other taxes, assessments or
reimbursements, owed in connection with the payment and receipt of the amounts
paid under this Agreement are the sole responsibility of Employee.

 

7. 401(k) Plan. Pursuant to the terms of NLCI’s 401(k) plan and applicable law,
following the last day of the Salary Continuation Period, NLCI will distribute
the funds accrued to Employee’s account under such plan, if any, to Employee or
as Employee directs.

 

8. Property of the NLCI Parties. Employee covenants and agrees that on or before
the Separation Date, Employee will return to NLCI’s Chief Executive Officer, or
his designee, all tangible property of any NLCI Party then in Employee’s
possession, custody or control, including all company keys and credit cards, and
all client contact information and any other documents, records, reports,
writings and other similar materials containing confidential or proprietary
information (whether in written, electronic or other form), and will not retain
any copies, extracts or notations of the same. Employee agrees that all
outstanding expense reports shall be submitted to NLCI’s Chief Executive
Officer, or his designee, no later than the close of business on the Separation
Date. NLCI will promptly pay to Employee all outstanding items properly owed, as
reflected in such expense reports.

 

9. Cooperation. From the date hereof, and continuing on and after the Separation
Date, Employee will cooperate with the NLCI Parties in the defense or
prosecution of all actual, pending or threatened disputes with third parties
(each, a “Dispute”). In furtherance thereof, if requested by NLCI, upon
reasonable notice, Employee will provide, at such times as the parties shall
mutually agree, written and oral evidence and testimony in connection with any
Dispute, and will meet with NLCI’s attorneys or other representatives at
reasonable times and places in



--------------------------------------------------------------------------------

connection therewith. Employee will promptly notify NLCI’s General Counsel if
Employee is contacted by any person (including, without limitation, any current
or former employee or director of any NLCI Party, or such person’s
representative, or any person employed by, or representing, any governmental
authority or agency) in connection with any Dispute, and will give NLCI the
opportunity to provide legal representation to Employee at NLCI’s expense should
Employee be asked to provide written or oral evidence or testimony in connection
with any such Dispute. No NLCI Party shall be required to pay further
consideration to Employee for any such cooperation and testimony; provided,
however, that Employee will be reimbursed by NLCI for reasonable out-of-pocket
expenses actually incurred by Employee in connection with such cooperation or
testimony (including wages actually lost), upon timely submission of appropriate
documentation therefor.

 

10. Amendment of Sections 10.3 and 10.4 of Employment Agreement. Employee and
NLCI agree that the provisions of Sections 10.3 and 10.4 of the Employment
Agreement are hereby amended and restated in their entirety as follows (and
shall hereafter continue in full force and effect in accordance with such
amended terms):

 

“10.3 Nonsolicitation. During the period that Executive is employed by Employer
or provides consulting services to the Company and for an additional period of
18 months thereafter, Executive will not employ, or enter into any consultancy
arrangement with, any person (other than a member of Executive’s family) who was
on the Company’s payroll on the date of Executive’s termination of employment or
consultancy or one (1) year prior to that date, take any action to solicit the
employment of any such person, or direct or encourage any person to take any
such action.

 

10.4 Restrictive Covenant. During the period that Executive is employed by
Employer or provides consulting services to the Company and for an additional
period of 18 months thereafter, Executive shall not (directly or indirectly),
operate, manage, own, control, be employed by, provide consulting services to,
or in any way be connected with (i) any pre-school, private school, child care
center, program or day camp providing educational services for any portion of
the pre-elementary through 12th grade market; or (ii) any for-profit or
nonprofit business which provides educational services of the nature provided by
the Company on the date of this Agreement, in each case, where services are
provided within 25 miles of any place where the Company now offers or is now
planning to provide such services; provided however, that nothing contained in
this Section 10.4 shall prohibit Executive from owning in the aggregate less
than 2% of the publicly traded stock of any company. For purposes of this
Section 10.4, the phrase “educational services of the nature provided by the
Company on the date of this Agreement” shall expressly include the provision of
parent-paid clinical educational services for children with mild to moderate
learning disabilities (including, without limitation, Attention Deficit Disorder
(ADD/ADHD), Dyslexia and Dysgraphia).”

 



--------------------------------------------------------------------------------

11. Certain Covenants of Employee. In consideration of payment of the Separation
Amount to Employee, Employee hereby agrees to the following additional
covenants:

 

(a) Intellectual Property. Employee acknowledges and agrees that all rights in
and to any and all inventions, ideas, techniques, methods, developments, works,
improvements and other forms of intellectual property (“Intellectual Property”),
whether or not patentable, which Employee (either alone or in conjunction with
others) conceived, made, obtained or reduced to product or practice or commenced
so to do during his employment with NLCI or as a result of the performance of
any consulting services for an NLCI Party, are and shall be the sole and
absolute property of NLCI as “works made for hire”. The foregoing shall not
apply to Intellectual Property unrelated to any subject matter of actual or
potential concern or interest to any NLCI Party which were not conceived, made,
obtained or reduced to product or practice in the course of Employee’s
employment or the performance of any consulting services for an NLCI Party or
with the use of the time, material or facilities of any NLCI Party. Employee
will make full and prompt disclosure to NLCI of all Intellectual Property and
will, at any time or times, at NLCI’s request and expense but without additional
compensation to Employee, execute and deliver such foreign and domestic patent,
trademark or copyright applications, assignments and other papers and take such
other action (including, without limitation, testifying in any legal
proceedings) as NLCI considers necessary to vest, perfect, defend or maintain
NLCI’s rights in and to such Intellectual Property.

 

(b) Nondisclosure of Confidential Information. Employee shall not at any time,
unless authorized to do so in writing by a duly authorized officer of NLCI,
directly or indirectly disclose or permit to be known to, or used for the
benefit of, any person, corporation or other entity (outside of the employ of
any NLCI Party), or himself, any “Confidential Information” acquired by him
during the course of or as an incident to his employment or association with
NLCI, regardless of whether pursuant to the Employment Agreement or this
Agreement. As used herein, the term “Confidential Information” shall include,
but not be limited to, all trade secrets, confidential or proprietary knowledge
or information with respect to the conduct or details of any NLCI Party’s
businesses including, but not limited to, financial information, projections,
business plans, lists of customers or suppliers, pricing strategies, budgets,
business files and records, trade secrets, curricula, processes, costs,
marketing methods, strategies or any other financial, educational, curricular or
other information about such businesses or curricula not in the public domain.
Confidential Information shall not include any information which (i) is
generally available to the public as of the date hereof, (ii) becomes generally
available to the public after the date hereof, provided that such public
disclosure did not result, directly or indirectly, from any act, omission or
fault of Employee, or any of Employee’s family members, or any of Employee’s
employees, agents or representatives; or (iii) becomes available to Employee
after the Separation Date on a non-confidential basis from a source other than
an NLCI Party, or any of its agents, provided that such source is not bound to
any NLCI Party or its representatives by agreement, fiduciary duty or otherwise
not to disclose such information.

 

(c) Remedies. Employee acknowledges that if he breaches his promises set forth
in this Section 11, NLCI will suffer irreparable damages, the amount of which
will be impossible to ascertain and which cannot be reasonably or adequately
compensated in an action of law. Accordingly, in addition to all other remedies
under this Agreement, NLCI shall be entitled as a matter of right to injunctive
relief, including specific performance, with respect to any such breach or
violation, in any court of competent jurisdiction. The remedies granted to



--------------------------------------------------------------------------------

NLCI in this Agreement are cumulative and are in addition to remedies otherwise
available to NLCI at law or in equity. Employee will not seek, and hereby waives
any requirement for, the securing of posting of a bond or proving actual damages
in connection with NLCI’s seeking or obtaining any injunctive or equitable
relief in connection with Employee’s covenants or other obligations under this
Section 11. If, despite the foregoing waivers, a court would nonetheless require
the posting of a bond, the parties agree that a bond in the amount of $5,000
would be a fair and reasonable amount, particularly in light of the difficulty
in quantifying what the actual loss caused by an injunction would be. Employee
consents to in personam jurisdiction and venue in each of the United States
District Court for the Eastern District of Pennsylvania and the Court of Common
Pleas of Chester County, Pennsylvania, and waives the right to contest in
personam jurisdiction and venue in such courts.

 

12. Consulting Services From and After Separation Date. From and after the
Separation Date and until the expiration of the Salary Continuation Period,
Employee agrees to provide such consulting services for NLCI as may from time to
time reasonably be requested by NLCI’s Chief Executive Officer with appropriate
advance notice (the “Subsequent Consulting Services”), up to a maximum of twenty
(20) days of such services for eight (8) hours per day. In connection therewith,
Employee will be acting in the capacity of an independent contractor, and not as
an employee of any NLCI Party. Employee will be compensated for the Subsequent
Consulting Services as follows:

 

(a) NLCI will reimburse Employee’s travel and other reasonable out-of-pocket
business expenses actually incurred by Employee in connection with Employee’s
performance of the first through tenth days of Subsequent Consulting Services
but will not otherwise compensate Employee for the first ten (10) days of the
Subsequent Consulting Services; provided, that such expenses are incurred in
accordance with NLCI’s billing guidelines for consultants;

 

(b) NLCI will compensate Employee for the eleventh through twentieth days of the
Subsequent Consulting Services at the rate of $500 for each half-day and $1000
for each full day, and will reimburse Employee for any reasonable out-of-pocket
business expenses which Employee actually incurs in connection with the
performance of the Subsequent Consulting Services, upon timely submission by
Employee of vouchers or itemized statements thereof prepared in compliance with
such rules relating thereto as NLCI may from time to time adopt (which rules may
include the requirement that Employee receive advance approval of such
expenses), provided, that NLCI shall not be required to reimburse Employee for
any such expenses unless an invoice therefor is delivered to NLCI within 45 days
of the date such expense was incurred;

 

(c) NLCI agrees either to use Employee’s Subsequent Consulting Services for no
less than twenty (20) days or, if it elects not to use them for the full (20)
days, will nevertheless pay Employee for any unused half or full days after the
first ten (10) days, at the half-day and full day rates set forth above; and

 

(d) All compensation for the Subsequent Consulting Services will be made at the
expiration of the Salary Continuation Period and will first be applied to offset
any outstanding relocation allowance advanced to Employee pursuant to the
Employment Agreement. If at that



--------------------------------------------------------------------------------

time the relocation allowance balance has been fully repaid by Employee, payment
for Subsequent Consulting Services will be made by check. If any relocation
allowance balance remains at the conclusion of the Salary Continuation Period,
Employee agrees to pay the balance to NLCI within sixty (60) days after the
expiration of the Salary Continuation Period.

 

13. General Release.

 

(a) General Release. In consideration of the payments and benefits set forth in
Section 5, Employee, on behalf of himself and his agents, assigns, heirs,
executors and administrators, finally and unconditionally releases and
discharges each NLCI Party, and all of their respective officers, directors,
agents, employees, partners, shareholders, predecessors, successors and assigns
(collectively, the “NLCI Released Parties”) from any and all claims, demands,
liabilities, damages, obligations, actions or causes of action (collectively,
“Claims”) of any kind, known or unknown, past or present, asserted or
unasserted, suspected or unsuspected, matured or unmatured, which Employee now
has, may have or could claim to have against any of the NLCI Released Parties up
to and including the date hereof, including, but not limited to, any and all
claims arising out of, relating to, or in connection with, Employee’s employment
or termination from such employment. The claims released by Employee include,
but are not limited to, claims for wrongful termination, constructive discharge,
sexual harassment, breach of contract, breach of the covenant of good faith and
fair dealing, breach of fiduciary duty, bad faith discharge, fraud, defamation,
libel, retaliation, invasion of privacy and intentional or negligent infliction
of emotional distress, as well as any and all claims for counsel fees and costs.
The claims released by Employee further include, but are not limited to, claims
under all federal, state and local laws, including, but not limited to, claims
under any laws prohibiting employment discrimination, including, but not limited
to, the Age Discrimination in Employment Act, Title VII of the Civil Rights Act
of 1964, the Fair Labor Standards Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act, the
Pennsylvania Human Relations Act and the Pennsylvania Equal Pay Law.

 

(b) Broad Scope of Release. The release contained herein is intended to be
complete and final and to cover not only claims which are known, but also claims
which are unknown or which Employee does not suspect to exist in his favor
which, if known at the time of executing this Agreement, might have affected his
actions. Employee acknowledges and agrees that the agreements set forth herein
are not and shall not be construed to be an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by any NLCI
Party, and that this Agreement is made voluntarily to provide an amicable
conclusion of Employee’s employment with NLCI.

 

14. No Re-employment. Employee releases any right or claimed right to
re-employment or reinstatement with any NLCI Party from and after the Separation
Date. Employee shall not at any time seek employment with any NLCI Party. If,
notwithstanding such covenant, Employee applies for such employment, such NLCI
Party shall be under no obligation to consider Employee’s application.

 

15. Non-Disparagement. Employee agrees that he will not disparage in any way the
professional or personal reputation or character of any NLCI Party, or any
present, future or



--------------------------------------------------------------------------------

former officers, directors, employees, agents or representatives of any NLCI
Party. NLCI agrees that neither it nor any NLCI Party will disparage in any way
the professional or personal reputation or character of Employee.

 

16. Miscellaneous.

 

(a) Binding Agreement. This Agreement and the covenants contained herein shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns, heirs, executors and administrators.

 

(b) Notices. Any notice or other communication given under this Agreement shall
be in writing and shall be valid and sufficient if delivered personally or
transmitted by overnight courier service or first class certified mail postage
prepaid, return receipt requested, addressed (in the case of NLCI), to the
address set forth in the first paragraph of this Agreement, to the attention of
its Chief Executive Officer, with a copy, at the same address, to the attention
of its General Counsel, and (in the case of Employee), to such address as
indicated in the records of NLCI as of the date of this Agreement, or to such
other address as any of such parties may subsequently designate by like notice.

 

(c) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania. Each
party hereto agrees that any and all actions or proceedings hereunder or
relating in any way to this Agreement shall be brought only in the federal and
state courts for the Commonwealth of Pennsylvania.

 

(d) Effect of Violation. If Employee violates any of the provisions of this
Agreement (including, without limitation, those provisions of the Employment
Agreement incorporated herein by reference in Section 1(b)), NLCI’s obligations
pursuant to Sections 5 and 12 (including, without limitation, the payments
provided by NLCI pursuant to Section 3(a)) shall cease, and, in addition to any
other rights which NLCI may have, NLCI shall be entitled to recover from
Employee all payments previously made pursuant hereto, and all reasonable
attorneys’ fees and court or arbitration costs incurred in enforcement of this
Agreement. If NLCI violates the provisions of this Agreement, Employee shall be
entitled to recover from NLCI all reasonable attorney’s fees and court or
arbitration costs incurred in enforcement of this Agreement.

 

(e) Entire Agreement; Amendment. This Agreement (including those provisions of
the Employment Agreement incorporated herein by reference in Section 1(b))
constitutes the entire agreement between Employee and NLCI relative to the
subject matter of this Agreement, and there are no agreements, representations
or warranties not set forth herein or therein. This Agreement supersedes any
prior written or oral agreement or understanding relating to the subject matter
hereof. Employee affirms that (i) the only consideration for Employee’s
execution of this Agreement are the payments and benefits set forth in Sections
5 and 12; (ii) Sections 4, 5 and 12 specify all payment obligations of NLCI and
Employee is releasing any other entitlements which Employee may have, including,
but not limited to, any claim for any bonus or any benefits under any past,
present or future severance plan; and (iii) no other promise or agreement of any
kind has been made to or with Employee by any person or



--------------------------------------------------------------------------------

entity whatsoever to cause Employee to execute this Agreement. Any amendments to
this Agreement must be in writing, signed by Employee and a duly authorized
officer of NLCI, and must state that the parties intend to amend this Agreement.
A waiver of the breach of any term or condition of this Agreement shall not be
deemed to constitute a waiver of any subsequent breach of the same or any other
term or condition.

 

(f) Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement or the application of any such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. If any of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, scope, activity or subject, it shall be
construed by limiting and reducing it, so as to be valid and enforceable to the
extent compatible with the applicable law or the determination by a court of
competent jurisdiction.

 

(g) Validity of Photocopies. Photocopies of executed originals of this Agreement
shall have the same force and effect and shall be as legally binding and
enforceable as the original.

 

17. Attorney Review. Employee acknowledges that this Agreement will have
important legal consequences and imposes significant requirement on Employee,
including, without limitation, the obligation to refrain from certain activities
after the Separation Date, and Employee’s agreement to release and forever
discharge NLCI and related parties completely from all liability to Employee.
Accordingly, Employee acknowledges that NLCI has recommended that he retain
legal counsel to review this Agreement and consult with Employee, and that he
has been provided with adequate time to obtain such review.

 

[signatures are on following page; remainder of this page intentionally left
blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

Date: October 15, 2003

     

/s/     D. Scott Clegg    

--------------------------------------------------------------------------------

D. Scott Clegg

Date: October 15, 2003       NOBEL LEARNING COMMUNITIES, INC.                  
            By:  

/s/    George Bernstein        

--------------------------------------------------------------------------------

               

George Bernstein

Chief Executive Officer

 

 

 

 